Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 10 has been amended.
Claims 10, 18, and 19 are currently pending and have been examined.

Response to Applicant's Remarks
Claim Objections
Applicant’s remarks, see Page(s) 7-9, filed 14 July 2022, with respect to the claim objections, have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the claim objections have been withdrawn.

35 U.S.C. § 112
Applicant’s remarks, see Page(s) 7-9, filed 14 July 2022, with respect to the 35 U.S.C. § 112 rejections, have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the 35 U.S.C. § 112 rejections have been withdrawn.

35 U.S.C. § 103
Applicant’s remarks, see Page(s) 10-15, filed 14 July 2022, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the 35 U.S.C. § 103 rejections have been withdrawn.

Reasons for Allowance
Claims 10, 18, and 19 are allowed over the prior art of record.
The closest prior art of record are Wilkinson (U.S. Pre-Grant Pub No. 20140278597), Sullivan (U.S. Pre-Grant Pub No. 20140181693), Billera (U.S. Pre-Grant Pub No. 20040117275), Fitzgerald (U.S. Pre-Grant Pub No. 20030177045), Shaw (U.S. Pre-Grant Pub No. 20150154517), and Gustafson (“Managing business travel: Developments and dilemmas in corporate travel management”, 2012).
The following is an examiner’s statement of reasons for allowance:
Wilkinson discloses a system and method for managing corporate travel. Although the reference teaches providing a searching interface in which a traveler may search and select travel options in line with their corporate travel policies, the reference is silent on utilizing an employer ghost profile template.
Sullivan discloses ghost profiles. Although the reference teaches determining that a user is unregistered and utilizing a ghost profile for the unregistered user, the reference is silent on utilizing an employer ghost profile and overwriting fields in the Passenger Name Record with the business traveler's first name and last name.
Billera discloses a system and method for managing corporate travel. Although the reference teaches searching and retrieving a corporate traveler’s profile template, the reference is silent on overwriting fields in the Passenger Name Record with the business traveler's first name and last name.
Fitzgerald discloses a system and method for utilizing a centralized network for facilitating travel reservations and/or services. Although the reference teaches assigning weighted priority to the corporate travel policies, the reference is silent on utilizing an employer ghost profile template.
Shaw discloses a system and method for managing corporate travel booking. Although the reference teaches determining that an alternative booking class is available and can be chosen because the inventory of the preferred booking class is sold out, the reference is silent on overwriting fields in the Passenger Name Record with the business traveler's first name and last name.
Gustafson discloses managing business travel. Although the reference teaches developing and implementing corporate travel policies, the reference is silent on overwriting fields in the Passenger Name Record with the business traveler's first name and last name.

The closest prior art of record, taken either individually or in combination with other prior art of record, fails to teach or suggest the claimed invention. Therefore claims 10, 18, and 19 are allowable.

Additionally, the claims recite a series of steps for booking a flight for an employee based on the rules associated with an employer, which under broadest reasonable interpretation, is analogous to managing personal behavior or interactions between people, or a commercial or legal interaction (sales activity), which are certain methods of organizing human activity. Accordingly, the claims recite an abstract idea. However, the abstract idea is integrated into a practical application by applying the judicial exception in a meaningful way beyond generally linking it to a particular technological environment. Specifically, the claims recite creating and storing a ghost profile of an employer, instantiating a data structure corresponding to the ghost profile, populating data from the ghost profile into a Passenger Name Record, and making two bookings based on company rules with one being based on utilizing the ghost profile. Therefore, the claims are not directed to an abstract idea and are patent eligible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628